Citation Nr: 1504880	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 12, 2008 for the 70 percent rating assigned to the schizoaffective disorder, depressive type.

2.  Entitlement to an increased rating for schizoaffective disorder, depressed type, currently 70 percent disabling, to include entitlement to a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from October 1960 to April 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, continued a 50 percent rating for schizoaffective disorder and increased that rating to 70 percent, effective December 12, 2008.  In November 2014, a Travel Board hearing was held before the undersigned and a transcript is associated with the record.  The Veteran's representative was not present at this hearing; this was discussed with the Veteran prior to going forward with the hearing and the Veteran made an informed decision to proceed with the hearing without his representative present.

The issue of the rating for schizoaffective disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran submitted a claim for an increased rating for service-connected schizoaffective disorder on August 7, 2008.


CONCLUSION OF LAW

The criteria for an August 7, 2008 effective date, but no earlier, for the 70 percent rating for schizoaffective disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matter of an earlier effective date are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

Here, the RO issued an August 2008 letter, pursuant to the Veteran's claim for increase, that discussed how an effective date is assigned.  This letter was issued timely and this letter was adequate.  Further, the Board notes that the Veteran appealed the downstream issue of the effective date assigned to the rating increase granted pursuant to the claim on appeal.  Under this procedural history and considering that the RO issued an adequate letter, the Board finds that the duty to notify is satisfied, and neither the Veteran nor his representative have contended otherwise.

Regarding the duty to assist, the evidence relative to this issue, which includes the date claims were submitted, is of file.  There is no evidence and the Veteran nor his representative have indicated that there are records, such as VA treatment records, that are not of file.  After a careful review, therefore, the Board finds that the duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the November 2014 hearing the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to December 12, 2008 for the award of a 70 percent rating for his service-connected schizoaffective disorder.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a) .  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later." 38 C.F.R. § 3.400 . 

Regarding the assignment of effective dates for increased rating claim, 38 C.F.R. § 3.400(o)(2) provides . "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521 . 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

A review of the claims file discloses that the Veteran did initially file for an increased rating on August 7, 2008.  Considering this evidence, and affording the Veteran all reasonable doubt, the Board finds that he is entitled to an earlier effective date of August 7, 2008 for the award of a 70 percent rating for schizoaffective disorder.  

The Board finds that the evidence does not show that he is entitled to an effective date earlier than August 7, 2008.  The Board acknowledges the Veteran's wife's testimony that her husband's symptoms worsened around 2003, but there is no evidence that an formal or informal claim was made at that time.  After careful review, this are no private medical records that raise an informal claim prior to August 7, 2008 and there are no VA treatment records dated with a year of the claim that show an increase in the disability.  That is, the Board has searched for an avenue to award a date even earlier than August 7, 2008.  

Accordingly, for these reasons and bases, the Board finds that the preponderance of the evidence supports the Veteran's claim for an effective date of August 7, 2008 (but no earlier) for entitlement to a 70 percent rating for schizoaffective disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An earlier effective date of August 7, 2008, but no earlier, for the award of a 70 percent rating for schizoaffective disorder is granted.


REMAND

In the November 2014 hearing, the Veteran's wife alleged that her husband's schizoaffective disorder has worsened.  He was last examined by VA to assess his psychiatric disorder in December 2012.  Accordingly, a contemporaneous examination to assess the current severity of his schizoaffective disorder is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of all VA and/or private psychiatric treatment the Veteran has received.

2.  Thereafter, arrange for the Veteran to be examined by an appropriate clinician to determine the current severity of his schizoaffective disorder.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.

The examiner should specifically comment on whether the Veteran's schizoaffective disorder causes total occupational and social impairment.

The examiner must explain the rationale for all opinions.

3.  Review the record and readjudicate the claim for an increased rating, to include entitlement to a TDIU.  If it remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


